Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021, has been entered.
 
Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific crosslinker as sulfo-SANPAH); Species B (i.e., a single and specific means of assessing viability as lactate dehydrogenase); Species C (i.e., a single and specific cellular enzyme as transaminase); Species D (i.e., a single and specific protein or peptide to attach to the surface as collagen); and Species E (i.e., a single and specific means of exposing light to the surface as UV light) in the reply filed on February 27, 2019, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that it appears Applicants have misunderstood the election of Species B.  More specifically, Applicants were requested to elect a single and specific means of assessing viability, i.e., either by measuring the level of activity of one or more cellular enzymes (claim 14) or by measuring the level of expression of one or more cellular proteins (claim 17), and if claim 14 is elected, then to elect a single and specific cellular enzyme: 
“a single and specific a single and specific means of assessing viability (See claims 14 and 17), and if measuring the level of activity of one or more cellular enzymes is elected (i.e., claim 14), then a single and specific cellular enzyme (See claims 15-16);”

	Additionally, it is noted that Species D is expanded in light of the Examiner’s search to include where the one or more peptides comprise RGD or a peptide comprising the RGD motif as recited in instant claims 20 and 42. 

Status of Claims
Claims 1-33 were originally filed on July 12, 2017. 
The amendment received on 2/27/19, canceled claim 2, 6-10, 12, 21-22, and 25-30; amended claims 1, 3, 11, 14, and 17; and added new claims 34-53.  The amendment received August 21, 2019, amended claims 4-5, 24, 39, 43, and 46-47.  The amendment received on May 27, 2020, canceled claims 23-24, 31, and 35; and amended claims 1, 34, 37-38, and 44.  The amendment received on January 7, 2021, amended claims 1, 34, and 37-38.  The amendment received on September 14, 2021, canceled claims 11 and 48; and amended claims 1, 14, 34, 44, and 49.
Claims 1, 3-5, 13-20, 32-34, 36-47, and 49-53 are currently pending and claims 1, 3-5, 13-14, 16, 18, 20, 32-34, 36-40, 42-47, 49, 51, and 53 are under consideration as claims 15, 17, 19, 41, 50, and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 29, 2019.

Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/361,259 filed July 12, 2016.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Response to Arguments
Applicant’s arguments, see Declaration, filed 9/14/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 44 and 53 as being unpatentable over Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18) in view of Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, and Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), alone or as evidenced by, Brake et al., J. Cell Biol. 111:1275-1281 (1990), as applied to claim 44 above, and further in view of Bhatia et al. U.S. Publication No. 2006/0270032 A1 published on November 30, 2006, has been withdrawn. 

Response to Amendment
The Declaration under 37 CFR 1.132 filed 9/14/21 is sufficient to overcome the rejection of claims 18, 20, 44-47, and 49-53 based upon Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18) in view of Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, and Sung et al., J. Phys.: Conf. Ser. 34:656-661 (2006) (cited in the IDS received on 5/18/18), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990).  It is noted that the subject matter claimed in these claims is commensurate in scope with the instantly claimed invention. 
The Declaration under 37 CFR 1.132 filed 9/14/21 is insufficient to overcome the rejection of claims 1, 3-5, 13, 32-34, 36-40, and 42-43 based upon Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18) in view of Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, and Sung et al., J. Phys.: Conf. Ser. 34:656-661 (2006) (cited in the IDS received on 5/18/18), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990) because the claimed invention is not commensurate in scope with the unexpected results.  Pursuant to MPEP 716.02, it states that any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  However, whether the unexpected 
The Declarant’s discussion regarding the distinction between the four tested experiments is acknowledged and appreciated.  The Examiner also acknowledges that the data provided in Declaration demonstrates that utilization of the sulfo-SANPAH crosslinker results in consistent attachment of cells when compared to the closest prior art, i.e., Ingber et al.  However, the scope of claims 1, 3-5, 13-14, 16, 32-34, 36-40, and 42-43 are not commensurate in scope with the unexpected results.  Regarding claims 1, 3-5, 13-14, 16, and 32-33, it is noted that one or more proteins or peptides are covalently attached to a chemically reaction portion of the sulfo-SANPAH crosslinker and then viable cells are attached to the one or more proteins or peptides (See claim 1, steps (c) and (d)).  As such, the scope of these claims encompass any protein or peptide, for example, insulin and fragments thereof.  However, as discussed in the instant specification (See instant specification, pg. 2, lns 4-6, 27-30; pg. 3, lines 3-5, 16-19; pg. 5, lines 10-15, 19-21, etc.), claims 18 and 20, Exhibit A, and the prior art (See Ingber and Viovy references), extracellular matrix (ECM) proteins and peptides comprising the RGD motif are necessary for the unexpected result of consistent cell attachment to a PDMS by utilizing the sulfo-SANPAH crosslinker.  Thus, as discussed above, the Declaration is persuasive regarding claims 18 and 20 because these claims encompass where the one or more proteins or peptides require a ECM protein or a RGD motif.  Therefore, the scope of claims 1, 3-5, 13-14, 16, and 32-33 is not commensurate in scope with the unexpected results.  
Regarding claims 34, 36-38, 40, and 42-43, it is noted that claim 34 is not commensurate in scope because it does not require the heterobifunctional crosslinker to be sulfo-SANPAH and does not require that the one or more proteins or peptides be an ECM protein or a peptide comprising the RGD motif.  It is further noted that the unexpected results are only provided for a single photoactivatable heterobifunctional crosslinker, i.e., sulfo-SANPAH.  An ordinary skilled artisan cannot extrapolate 
Accordingly, the Declaration is found persuasive for claims 18, 20, 44-47, and 49-53 and unpersuasive for claims 1, 3-5, 13-14, 16, 32-34, 36-40, and 42-43.

Maintained/Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 3-5, 13, 32-34, 36-40, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18) in view of Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, and Sung et al., J. Phys.: Conf. Ser. 34:656-661 (2006) (cited in the IDS received on 5/18/18), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990).  Please note that the rejection is updated in light of Applicants’ amendments to the claims and in light of the Declaration received on 9/14/21. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1(a)(i), 1(a)(ii), 1(e), 1(f), 3-5, 32-33, 34(a)(i), and 34(e), Ingber et al. teaches that cells can be grown, cultured and analyzed using the organ mimic device for 1 to 7 days, between at least 1-2 weeks, and even over 2 weeks (See Ingber specification, col. 6, lines 1-3).  For example, it has been shown that co-culture of alveolar epithelial cells with pulmonary microvascular endothelial cells on a thin porous membrane in an embodiment of the device could be grown for over two weeks without loss of viability of the cells (See Ingber specification, col. 6, lines 4-8).  Moreover, Ingber et al. teaches that the device is capable of being used in vitro or in vivo which performs tissue related functions and which also allow cells to naturally organize in the device in response to not only chemical but also mechanical forces and allows the study of cell behavior through a membrane which mimics tissue-tissue physiology (See Ingber specification, col. 3, lines 28-33) thereby constituting where the cells grown are functional.  Plus, given that the cells are viable for over two weeks, it would necessarily follow that the cells are functional for the same period of time because the cells cannot be functional without being viable as well (i.e., functional is a species of viable).  Although, Ingber et al. does not expressly teach the cells are attached to the membrane of the device and remain attached, it would necessarily follow that the cells are attached and remain attached to the thin porous membrane because Ingber et al. teaches that the cells are on a thin porous membrane.  Thus, the teachings of Ingber et al. satisfy utilizing an organ mimic device to culture cells on a thin porous membrane of the device (i.e., attached to a surface of the device) and where the cultured cells remain attached and viable/functional for at least 7 day or 14 days.
	Ingber et al. also teaches that the organ mimic device comprises a body having a central microchannel separated by one or more porous membranes (See Ingber specification, col. 3, lines 37-38; col. 10, lines 61-64).  The membranes are configured as to divide the central microchannel into a two or more closely apposed parallel central microchannels, wherein one or more first fluids are applied through the first central microchannel and one or more second fluids are applied through the second or more central microchannels (See Ingber specification, col. 3, lines 38-44; col. 10, lines 64-67 to col. 11, lines 1-2; col. 31, lines 37-42).  As such, the organ mimic device is a microfluidic device comprising a surface through the first and/or second central microchannel necessarily implies there is a first and/or second fluid source comprising fluid where the fluid is in contact with the surface that is disposed within the microchannel), wherein the application of the first and/or second fluid from the fluid source through the first and/or second microchannel necessarily creates flowing conditions.  It is noted that the instant claims do not require any specific parameter such as flow rate, temperature, and/or pH in order to constitute flowing conditions that the cells are cultured under.  Nor does the specification define what constitutes flowing conditions.  As such, all claims 1(f) require to constitute flowing conditions is flowing fluid from the source through the microchannel where such application of fluid creates flowing conditions that necessarily result in the cells to remain attached and viable for at least 7 days once cultured.  Thus, the teachings of Ingber et al. satisfy the claim limitations as recited in claims 1(a)(i), 1(a)(ii), 1(e), 1(f), 3-5, 32-33, 34(a)(i), and 34(e).

For claims 1(a)(iii), (b), and (c), 34(a)(iii), (a)(ii), (b), and (c), and 36-39, with respect to a source of UV light as recited in instant claims 1(a)(iii) and 34(a)(iii); with respect to where exposing the plasma treated surface to UV light from the source of UV light thereby covalently attaching a UV-light linked moiety of a sulfo-SANPAH conjugate to the treated surface as recited in instant claim 1(b); with respect to covalently attaching one or more proteins or peptides to a chemically-reactive portion of the as recited in instant claim 1(c); with respect to a heterobifunctional crosslinker comprising a UV-light activatable portion and a chemically reactive portion as recited in instant claim 34(a)(ii); with respect to exposing the plasma treated surface to UV light from the source of UV light thereby covalently attaching the surface to the UV-light activatable portion of the heterobifunctional crosslinker as recited in instant claim 34(b); with respect to covalently attaching one or more proteins or peptides to the chemically-reactive portion of the heterobifunctional crosslinker as recited in instant claim 34(c); and with respect to where the heterobifunctional crosslinker is sulfo-SANPAH as recited in instant claims 36-39:
st paragraph).
Furthermore, Ingber et al. teaches that the positively-charged molecule and the cell adhesion factor are covalently bound to one another and either the positively-charged molecule or the cell adhesion factor is covalently bound to the membrane (See Ingber specification, col. 23, lines 40-44) whereby such covalent interaction between the positively-charged molecule (i.e., a crosslinker) and cell adhesion factor would necessarily result in one or more proteins attached to at least one portion of the surface of the membrane by means of a crosslinker as recited in claims 1(a)(i) and (b), 34(c) and (d), and 44(b) and (c).  Therefore, the teachings of Ingber et al. suggest utilizing a crosslinker, e.g., polylysine, in order to bind the cell adhesion proteins such as collagen to a PDMS microfluidic membrane surface.   
	Viovy et al. teaches a device for cell culture comprising a support defining a first microfluidic chamber intended to be seeded with a first cell culture and at least a second microfluidic chamber and a fluidic interconnection system connecting the first and second microfluidic chambers and enabling cell extensions where the interconnection system can comprise a plurality of microchannels (See Viovy 
In particular, Viovy et al. teaches that PDMS is used, which once crosslinked, has properties that are very suitable for cellular and molecular biology transparent, not very reactive, and biocompatible (See Viovy specification, paragraph [0190]).  However, PDMS is not a surface to which neuronal cells naturally adhere nor does adhesion proteins such as fibronectin or collagen adsorb to PDMS (See Viovy specification, paragraph [0191]). As such, it may be necessarily to chemically bond the adhesion proteins to the PDMS by means of either polylysine, which is commonly used and adsorbs to the walls and enables cell adhesion, or a photoactivable crosslinker such as sulfo-SANPAH (See Viovy specification, paragraph [0191]).  Sulfo-SANPAH is a molecule which has, at one of its ends, a photoactivable nitrophenyl azide group that binds with the PDMS under UV radiation thereby constituting an UV-light linked moiety or an UV-light activatable portion of the sulfo-SANPAH crosslinker and constituting exposing the surface to UV light from a source of UV light (See Viovy specification, paragraph [0191]-[0192]).  At the other end, the sulfo-SANPAH crosslinker has an N-sulfosuccinimidyl ester group which has the particularity of being very reactive with amine functions (amidation), which are very common in proteins (See Viovy specification, paragraph [0192]) thereby constituting a chemically reactive portion of the sulfo-SANPAH crosslinker.  Thus, sulfo-SANPAH constitutes a hetero-bifunctional crosslinker by having at least two different reactive groups.  Therefore, the teachings of Viovy et al. suggest utilizing polylysine or a photoactivatable crosslinker such as sulfo-SANPAH to bind cell adhesion proteins such as collagen to a PDMS microfluidic membrane surface where the PDMS membrane is bound to a photoactivable nitrophenyl azide group of the sulfo-SANPAH crosslinker under UV radiation and the cell adhesion protein is bound to the membrane via chemical conjugation to an N-sulfosuccinimidyl ester group of the sulfo-SANPAH crosslinker. 
nd full paragraph and last paragraph; pg. 990, col. 2, last paragraph to pg. 991, col. 1, 1st paragraph; pg. 995, col. 1, last paragraph).  The azido group of the sulfo-SANPAH links the sulfo-SANPAH molecule to the PDMS surface under UV irradiation wherein the azido group decomposes into nitrene which reacts with the PDMS surface by extracting a hydrogen atom from the polymer backbone and forming a link between the sulfo-SANPAH molecule and the PDMS (See Li article, pg. 995, col. 2, 1st paragraph) thereby constituting where the sulfo-SANPAH crosslinker is covalently attached to the membrane as recited in instant claims 1(b) and 13(c).  The amino-reactive NHS group of the sulfo-SANPAH reacts with the amino end of the RGD molecule, thus linking RGD to the PDMS surface thereby resulting in permanent covalent bonding between RGD peptides and PDMS surface (See Li article, pg. 995, col. 2, 1st paragraph) and thereby constituting where the sulfo-SANPAH crosslinker is covalently attached to the one or more proteins or peptides as recited in instant claims 1(b) and 13(c).  This technique is convenient, efficient, and free of organic contamination to PDMS surfaces compared to existing methods (See Li article, abstract; pg. 995, col. 2, 1st paragraph).  Moreover, Li et al. teaches that cell culture studies showed that the RGD-conjugated PDMS surfaces promoted the adhesion, proliferation, and collagen production of human skin fibroblasts (See Li article, abstract; pg. 990, col. 1, 2nd full paragraph; pg. 996, col. 2, last paragraph).  Plus, the RGD-conjugated PDMS surfaces are resistant to autoclaving and UV irradiation enabling them to be repeatedly used in cell culture studies (See Li article, abstract).  Therefore, the teachings of Li et al. suggest the advantages of utilizing a sulfo-SANPAH crosslinker in order to conjugate peptides comprising RGD sequence motifs to PDMS surfaces.  Thus, the combination of Ingber, Viovy, and Li suggest substituting the polylysine crosslinker of Ingber with the sulfo-SANPAH crosslinker of Viovy and Li such that an UV-light linked moiety or a light reactive portion of the sulfo-SANPAH is bound to the PDMS membrane surface and the cell adhesion proteins such as collagen are covalently attached to the membrane by being bound to a chemically reactive 

	For claims 1(d), 1(f), 34(e), and 34(e), with respect to seeding viable cells on the treated surface so as to create attached cells and to culture viable cells:
Ingber et al. teaches that the membrane is coated with cell cultures such as primary cell cultures, established cell lines, or stem cell cultures, attached to ECM substances that comprise or consist essentially of fibronectin or collagen (See Ingber specification, col. 23, lines 58-62).  It is noted that the present specification defines “seeding” as referring to the attachment and growth of cells on a surface of a microfluidic device (See present specification, pg. 17, lines 27-29).  As such, although Ingber et al. does not expressly teach that the cells are seeded onto the treated surface, since Ingber et al. teaches that the membrane is coated with cells attached to ECM substances comprising collagen or laminin where the ECM substances can be covalently attached to the membrane via a crosslinker (i.e., a positively-charged molecule) (See discussion above with respect to claims 1(a) and 33) thereby forming microchannel-crosslinker-collagen-cells, it necessarily follows that Ingber et al. teaches seeding cells on the treated surface which necessarily creates attached cells.  Moreover, it is noted that the present specification defines “viable” as referring to any cell or group of cells that have demonstrated the capability of growing, dividing, developing and/or differentiating (See present specification, pg. 17, lines 30-31).  Given that Ingber et al. teaches that the cell cultures can be cell cultures of primary cells or stem cells cultured in a conditioned culture medium that can be completely defined and is suitable for growing the cells attached to the porous membrane in the channel (See Ingber specification, col. 24, lines 22-66), it would necessarily follow that the cells seeded on the treated surface are viable cells having the capability of growing.  Therefore, the teachings of Ingber et al. satisfy the claim limitation as recited in claim 1(d), 1(f), 34(e), and 34(e).  

For claims 1(a)(i), 34(a)(i), and 43, with respect to a plasma treated PDMS surface disposed within the microchannel as recited in instant claims 1(a) and 34(a)(i); and with respect to where the plasma treatment is RF plasma as recited in instant claim 43:

Sung et al. teaches that treating PDMS microfluidic devices with atmospheric RF plasma results in hydrophilic surface treatment that does not change the true character of the surface and which is less costly and time consuming than other means (See Sung article, abstract; pg. 659, 1st paragraph; Fig. 4).  Other benefits of hydrophilic surface treatment include the capability to increase adhesion and capillary effects (See Sung article, abstract).  Also, with hydrophilic treatment of the microchannels on the PDMS surface, surface tension is reduced thus allowing fluids to move easily along those channels (See Sung article, abstract).  Therefore, the teachings of Sung et al. suggest that treating PDMS surface membrane of microfluidic devices would need to be done prior to attaching any proteins and/or cells to allow for an increase in adhesion and capillary effects and allowing for fluids to move easily along the channels.  Without treating the PDMS surface first, one would expect less efficient cell culturing due to reduced adhesion and capillary effects.  Therefore, the teachings of Sung et al. suggest where the plasma treatment is RF plasma as recited in claim 43. 

	For claim 13, with respect to where the cells are hepatocytes, Ingber et al. teaches that one can treat at least one side of the membrane with metabolism and storage cells such as hepatocytes (liver cells) (See Ingber specification, col. 26, lines 12-14).  Therefore, the teachings of Ingber et al. suggest the claim limitations as recited in claim 13.
	
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Ingber et al. does not expressly teach a method of culturing cells as recited in instant claims 1, 34, and 36-39 where the plasma treated PDMS surface is covalently attached to an UV light linked moiety KSR.
Ingber et al. does not expressly teach wherein the plasma treatment is RF plasma as recited in instant claim 43.  However, the teachings of Sung et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a method of culturing cells as recited in instant claims 1, 34, and 36-39 where the plasma treated PDMS surface is covalently attached to an UV light linked moiety of a sulfo-SANPAH crosslinker by exposing the surface of a microfluidic device to UV light from an UV light source, covalently attaching one or more proteins or peptides to a chemically reactive portion of the sulfo-SANPAH crosslinker, and seeding viable cells on the one or more proteins or peptides so as to create attached cells thereby culturing the attached cells under flow conditions such that cells remain attached and viable for at least 7 days, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ingber et al. and culture cells such as hepatocytes by using a microfluidic device comprising a plasma treated PDMS surface where the plasma treated PDMS surface is bound to one or more proteins such as collagen by using a photoactivatable crosslinker such as sulfo-SANPAH instead of a polylysine crosslinker and exposing the surface to UV light from a UV light 
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because conjugating cell adhesion proteins such as collagen to a PDMS surface was known to be accomplished by using a polylysine crosslinker or a photoactivatable crosslinker such as sulfo-SANPAH where a nitrophenyl azide group of the sulfo-SANPAH crosslinker reacts with the PDMS surface under UV irradiation and an N-sulfosuccinimidyl ester group of the sulfo-SANPAH crosslinker reacts with the amino group of the cell adhesion protein as taught by Viovy et al.; and because conjugating RGD peptides to PDMS membrane surfaces by using sulfo-SANPH as a hetero-bifunctional crosslinker was known to result in a conjugation technique that is convenient, efficient, and free of organic contamination to PDMS surfaces, to promote the adhesion, proliferation, and collagen production of human skin fibroblasts, and to be resistant to autoclaving and UV irradiation enabling them to be repeatedly used in cell culture studies as taught by Li et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the microfluidic device of Ingber et al. comprises a body having a central microchannel separated by one or more porous membranes, the membranes are configured as to divide the central microchannel into a two or more closely apposed parallel central microchannels, where the surface can be plasma treated and made of PDMS, wherein one or more first fluids are applied through the first central microchannel and one or more second fluids are applied through the second or more central microchannels thereby creating flowing conditions, and was used to culture hepatocytes by utilizing positively-charged molecules such as polylysine as a crosslinker.  Therefore, substituting the KSR.

With respect to wherein the plasma treatment is RF plasma as recited in instant claim 43, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ingber et al. and utilize atmospheric RF plasma as the plasma treatment of the PDMS microchannel surface thereby converting PDMS to a hydrophilic form and increasing adhesion and capillary effects and allowing for fluids to move easily along the channels.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because using atmospheric RF plasma to treat PDMS microchannel surfaces in microfluidic devices were known to increase adhesion and capillary effects and reduce surface tension thus allowing fluids to move easily along those channels as taught by Hung et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the microchannel membranes of microfluidic devices of Ingber et al. can be made of PDMS that is treated with plasma and therefore treating the PDMS microchannel membrane surface with atmospheric RF plasma would support the increased adhesion and capillary effects and the reduced surface tension thus allowing fluids to move easily along those channels KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18) in view of Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, and Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), alone or as evidenced by, Brake et al., J. Cell Biol. 111:1275-1281 (1990), as applied to claim 1 above, and further in view of Esch et al., Lab Chip 15:2269-2277 (2015), as applied to claims 14 and 16 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 1, please see discussion of Ingber et al., Viovy et al., and Li et al. above. 

For claims 14 and 16, with respect to where the method further comprises step (f) assessing viability by measuring the level of activity of one or more cellular enzymes where the cellular enzyme is a transaminase:
Ingber et al. teaches that the cellular responses to various environmental cues can be monitored using various systems that can be combined with the device (See Ingber specification, col. 5, lines 45-47). One can sample cells, continuously or periodically for measurement of changes in gene transcription or changes in cellular biochemistry or structural organization (See Ingber specification, col. 5, lines 47-51; col. 8, lines 45-61).
Esch et al. teaches 3D primary liver cell cultures consisting of hepatocytes and non-parenchymal cells under recirculating fluidic flow (See Esch article, pg. 2270, last full paragraph).  To assess the cell’s viability throughout the 14-day cell culture under bidirectional fluidic flow, the researchers collected a 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Ingber et al. does not expressly teach where the method further comprises step (f) assessing viability by measuring the level of activity of one or more cellular enzymes where the cellular enzyme is a transaminase as recited in claims 14 and 16.  However, the teachings of Esch et al. cure these deficiencies by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the method further comprises step (f) assessing viability by measuring the level of activity of one or more cellular enzymes where the cellular enzyme is a transaminase as recited in claims 14 and 16, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ingber et al. and assess hepatocyte cell viability cultured by the steps recited in claims 1 or 44 by measuring the level of activity of one or more cellular enzymes such as AST or LDH.  An ordinary skilled artisan would have been motivated to modify Ingber’s teachings in light of Esch’s teachings, because assessing hepatocyte cell viability cultured in a fluidic device by measuring the level of activity of one or more cellular enzymes such as AST or LDH is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., assessing hepatocyte cell viability cultured by the steps recited in claims 1 or 44 by measuring the level of activity of one or more cellular enzymes such as AST or LDH) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the combination of references fail to render the claimed invention obvious because (1) the Examiner erroneously relies on inherency to assert that the amine crosslinkers taught in the prior art necessarily result in cells that are attached and remain attached, but the The Levner Declarations received on 5/27/20 and 9/14/21 demonstrate that amine crosslinkers do not consistently result in cell attachment to a PDMS surface, and thus, it is not reasonable to expect that cells necessarily attach to an amine crosslinker irrespective of whether fluid conditions (See Applicant’s Response received on 9/14/21, pg. 10); and (2) the Levner Declaration received on 9/14/21 and Exhibit A clarify that the use of the sulfo-SANPAH crosslinker results in consistent attachment of cells when compared to using an amine crosslinker (See Applicant’s Response received on 9/14/21, pg. 11).

Response to Arguments
Applicant’s arguments filed 9/14/21 for claims 18, 20, 40, 42, 44-47, 49, 51, and 53 as being unpatentable pursuant under 35 USC 103(a) have been fully considered and are persuasive.  The rejection of claims 18, 20, 40, 42, 44-47, 49, 51, and 53 has been withdrawn.  Please see discussion in 

Applicant's arguments filed 9/14/21 for claims 1, 3-5, 13-14, 16, 32-34, 36-39, and 43 as being unpatentable pursuant under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons.
Regarding Applicant’s second argument regarding unexpected results, Applicant’s attention is directed to the “Response to Amendments” section above indicating that this argument is not persuasive.  As such, the Response to this argument is not reiterated herewith.  However, the Examiner would like to point out that the rejected claims are not commensurate in scope with the unexpected results.
Regarding Applicant’s first argument, i.e., the Examiner erroneously relies on inherency to assert that the amine crosslinkers taught in the prior art necessarily result in cells that are attached and remain attached, but the The Levner Declaration received on 5/27/20 demonstrates that amine crosslinkers do not consistently result in cell attachment to a PDMS surface, and thus, it is not reasonable to expect that cells necessarily attach to an amine crosslinker irrespective of whether fluid conditions, it is found unpersuasive.  It is acknowledged that inherency may not be established by probabilities or possibilities.  However, to establish a prima facie case of obviousness, the question is whether an ordinary skilled artisan would be motivated with a reasonable expectation of success to achieve the claimed invention in light of the teachings of the combination of references.  Pursuant to MPEP 2143.02(II), obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  As such, although the Declarations and Exhibit A demonstrate that utilizing a sulfo-SANPAH crosslinker results in consistent cell attachment and cell viability, the evidence does not suggest there would be no reasonable expectation of 
   Accordingly, the rejections of claims 1, 3-5, 13-14, 16, 32-34, 36-39, and 43 are maintained as Applicants’ arguments are found unpersuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that 

Claims 1, 3-5, 13-14, 16, 18, 20, 32-34, 36-40, 42-47, 49, 51, and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 11-18, 20, and 22 of copending Application No. 15/648,213 (Levner et al. U.S. Publication No. 2018/0024116 A1); over claims 1, 3, 8-9, 11-17 of copending Application No. 15/648,293 (Levner et al. (II) U.S. Publication No. 2018/0024117 A1); over claims 1, 8, 10-12, 14-20, and 22-46 of copending Application No. 15/648,339 (Levner et al. (III) U.S. Publication No. 2018/0023050 A1) (note: claims received on 3/1/19 were not entered); over claims 1-2, 6, 9-12, 14, 16, 18, and 21-36 of copending Application No. 15/648,319 (Levner et al. (IV) U.S. Publication No. 2018/0024119 A1); over claims 13-30 and 32-33 of copending Application No. 15/648,352 (Levner et al. (V) U.S. Publication No. 2018/0024120 A1). Please note that the rejection has been updated in light of the amendments in the instant application and the copending applications.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons stated below.
15/648,213
Levner et al. claims:  
1.	A method of culturing cells, comprising: a) providing a microfluidic device comprising a microchannel comprising a surface, said surface reacted with a UV light reactive portion of a sulfo-SANPAH heterobifunctional crosslinker, said microchannel in fluidic communication with a fluid source comprising fluid; b) covalently attaching one or more proteins or peptides to a chemically-reactive portion of said heterobifunctional crosslinker so as to create a treated surface; c) seeding viable cells on said treated surface so as to create attached cells; d) flowing fluid from said fluid source through said microchannel so as to create flowing conditions; and e) culturing said attached cells under said flow conditions such that said cells remain attached and viable for at least 14 days.

11.	A method of culturing cells, comprising: a) providing a microfluidic device comprising a microchannel comprising a surface, said surface reacted with a UV light reactive portion of a sulfo-SANPAH crosslinker, said microchannel in fluidic communication with a fluid source comprising a fluid; b) covalently attaching one or more proteins or peptides to a chemically-reactive portion of said crosslinker comprising so as to create a treated surface; c) seeding viable hepatocytes on said treated surface so as to create attached cells; d) flowing fluid from said fluid source through said microchannel so as to create flowing conditions; and e) culturing said attached cells under said flow conditions such that said cells remain attached and viable for at least 14 days.



Additionally, for instant claims 1(a)(i), 32-33, 34(a)(i), 43, and 44(a)(i), pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘213 application teaches that the microfluidic device further comprises a microchannel, the surface disposed within the microchannel (See Levner specification, pg. 11, lines 17-19) thereby satisfying the claim limitations as recited in method steps (a)(i) of claims 1, 34, and 44; teaches that the microchannel comprises a porous membrane (See Levner specification, pg. 23, lines 3-4) thereby satisfying the claim limitation as recited in instant claim 32, wherein the porous membrane comprises the surface (See Levner specification, pg. 12, lines 30-31) thereby satisfying the claim limitation as recited in instant claim 33; and teaches that the surface treatment can be plasma oxidation, corona, and RF plasma (See Levner specification, pg. 4, lines 16-17) thereby satisfying the claim limitation as recited in instant claim 43.  Therefore, the ‘213 claimed method is not patentably distinct from the instantly claimed method.

15/648,293
Levner et al. (II) claims:
1.	A method of treating a microfluidic device, comprising: a) providing (i) a microfluidic device comprising a microchannel comprising a plasma treated PDMS surface, (ii) a fluidic source comprising a fluid wherein the fluidic source is in fluidic communication with the microchannel, and (iii) a source of UV light; b) exposing an UV light reactive portion of a sulfo-SANPAH crosslinker to the source thereby covalently attaching the crosslinker to the surface; c) covalently attaching laminin with a chemically reactive portion of said crosslinker so as to create a laminin-treated surface, d) storing said microfluidic device comprising a laminin-treated surface in a solution wherein said storing is done at a controlled temperature below room temperature, e) removing the microfluidic device from the storing and seeding viable cells on the laminin-treated surface so as to create attached cells, f) flowing the fluid from the fluid source through the microchannel so as to create flow conditions and g) culturing the attached cells under the flow conditions such that the cells remain attached and viable for at least 7 days (See claim 1).

8.	A method for culturing cells comprising a) providing a microfluidic device comprising a microchannel comprising a plasma treated PDMS surface, (ii) a fluidic source comprising a fluid wherein the fluidic source is in fluidic communication with the microchannel, and (iii) a source of UV light; b) exposing an UV light reactive portion of a sulfo-SANPAH crosslinker to the source thereby covalently attaching the crosslinker to the surface; c) covalently attaching a protein or peptide with a chemically reactive portion of said crosslinker so as to create a treated surface; d) seeding viable cells on said protein or peptide so as to create attached cells; e) flowing fluid through said microchannel so as to create flowing conditions; and f) culturing said attached cells under said flow conditions such that said cells remain attached and viable for at least 14 days.  

11.	A method of culturing cells, comprising: a) providing i) a microfluidic device comprising a microchannel comprising a plasma treated PDMS surface having a micropattern, ii) a fluid source comprising fluid in fluidic communication with the microchannel, and iii) a source of UV light; b) exposing an UV light reactive portion of an sulfo-SANPAH crosslinker to said source thereby covalently attaching the crosslinker, c) covalently attaching one or more proteins or peptides to a chemically reactive portion of said attached crosslinker as to create a protein or peptide-treated surface; d) seeding viable cells on said protein or peptide-treated surface so as to create attached cells; e) flowing said fluid from said fluid source through said microchannel so as to create flowing conditions; and f) culturing said attached cells under said flow conditions such that said attached cells such that said cells remain attached and viable and become aligned with, elongate along said micropattern during said culturing.  

(See claims 1, 8, and 11) thereby satisfying method steps (a)(i), (a)(ii), (a)(iii), (b), (c), (d), (e), and (f) as recited in instant claim 1; method steps (a)(i), (a)(ii), (a)(iii), (b), (c), (d), and (e) as recited in instant claim 34; method steps (a)(i), (a)(ii), (a)(iii), (a)(iv), (b), (c), (d), (e), and (f) as recited in instant claim 44; and satisfying the claim limitations as recited in instant claims 3-5, 13, 18, 20, 36-40, 42, 45-47, and 53.  Levner et al. (II) also claims where wherein the surface is a membrane (See claim 12).  The attached cells can be hepatocytes (See claim 9) or skeletal muscle cells (See claim 13) thereby satisfying the claim limitations as recited in instant claims 13 and 44(c).  Levner et al. (II) also further claims where the light reactive portion of the crosslinker is activated with UV light in the presence of a mask (See claim 14).  It is also noted that Levner et al. (II) claims a kit comprising a microfluidic device comprising a plasma treated PDMS surface, said surface covalently attached to an UV light reactive portion of sulfo-SANPAH; (b) a laminin protein covalently attached to a chemically reactive portion of said sulfo-SANPAH; and a solution for storing the microfluidic device with a laminin-treated surface (See claim 15), and cells (See claim 16) whereby the claimed kit can be used in the instantly claimed method.   
Additionally, for instant claims 1(a)(i), 14, 16, 32-33, 34(a)(i), 43, 44(a)(i), 49, and 51, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘293 application teaches that the microfluidic device further comprises a microchannel, the surface disposed within the microchannel (See Levner specification, pg. 11, lines 17-19) thereby satisfying the claim limitations as recited in method steps (a)(i) of claims 1, 34, and 44; teaches that the microchannel comprises a porous membrane (See Levner specification, pg. 23, lines 3-4) thereby satisfying the claim limitation as recited in instant claim 32, wherein the porous membrane comprises the surface (See Levner specification, pg. 12, lines 30-31) thereby satisfying the claim limitation as recited in instant claim 33; teaches that the method further comprises assessing viability by measuring the level of activity of one or more enzymes wherein the enzyme can be a transaminase (See Levner specification, pg. 4, lines 27-28) thereby satisfying the claim limitations as recited in instant claims 14, 16, 49, and 51; and teaches that the surface treatment can be plasma oxidation, corona, and RF plasma (See Levner specification, pg. 4, lines 16-17) thereby satisfying the claim limitation as recited in instant claim 43.  Therefore, the ‘293 claimed method is not patentably distinct from the instantly claimed method.

15/648,339
Levner et al. (III) claims:
1.	A method of culturing cells, comprising: 
a) providing a microfluidic device comprising:

ii)	a microchannel, wherein said surface is disposed within said microchannel; and
iii)	a fluidic source comprising a fluid, wherein said fluidic source is in fluidic communication with said microchannel;
b) covalently attaching one or more proteins or peptides to a chemically reactive portion of said sulfo-SANPAH crosslinker; 
c) seeding viable cells on said one or more proteins or peptides so as to create attached cells; 
d) flowing the fluid from the fluid source through the microchannel so as to create flow conditions; and 
e) culturing said attached cells under said flow conditions.

14. The method of Claim 1, wherein said covalently attaching one or more proteins or peptides in b) further comprises:
i)    introducing said crosslinker or a solution containing said crosslinker to contact said surface and permitting said crosslinker or said solution containing said crosslinker to react with said surface during light exposure; and
ii)    introducing at least one protein or peptide, or a solution containing at least one protein or peptide to react with said crosslinker.

24.	A method of culturing cells, comprising: 
a) providing a microfluidic device comprising:
i)	a patterned surface, said patterned surface covalently attached to a light reactive portion of a sulfo-SANPAH crosslinker;
ii)	a microchannel, wherein said patterned surface is disposed within said microchannel;
b) covalently attaching one or more proteins or peptides to a chemically reactive portion of said sulfo-SANPAH crosslinker so as to create a treated patterned surface; 
d) seeding viable cells on said proteins or peptides so as to create attached cells; 
e) culturing said attached viable cells with said microfluidic device.

31.	A method of culturing cells, comprising: 
a) providing a microfluidic device comprising:
i)	a patterned surface, said patterned surface is covalently attached to an sulfo-SANPAH crosslinker comprising a light reactive portion and a chemically reactive portion; and
ii)	a microchannel, wherein said patterned surface is disposed within said microchannel;
b) masking a portion of said patterned surface to create a selected area or pattern;
c) irradiating said selected area or pattern in the presence of said sulfo-SANPAH crosslinker such that said light reactive portion covalently attaches to said selected area;
d) covalently attaching one or more proteins or peptides to said chemically reactive portion of said sulfo-SANPAH crosslinker; 
e) storing said microfluidic device without cells.
.
32.	The method of claim 31, further comprising the step (f) of removing said microfluidic device from storage and seeding viable cells on said proteins or peptides so as to create attached viable cells.

33.	The method of claim 32, further comprising the step (g) of culturing said attached viable cells.

38.	The method of claim 31, wherein the microfluidic device further comprises a membrane.

39.	The method of claim 38, wherein the membrane comprises said patterned surface. 

40.	A method of culturing cells, comprising: 
a) providing a microfluidic device comprising:
i)	a selected area or pattern, said selected area or pattern is covalently attached to a light reactive portion of a sulfo-SANPAH crosslinker; and
ii)	a microchannel, wherein said selected area or pattern is disposed within said microchannel;
b) covalently attaching one or more proteins or peptides to a chemically reactive portion of said sulfo-SANPAH crosslinker; 
c) seeding viable cells having contractile capability on said one or more proteins or peptides so as to create attached cells having a contractile capability; and
(d) growing said attached cells having contractile capability along said selected area or pattern, wherein said attached cells having contractile capability become aligned with said selected area or pattern.

44.	The method of claim 31, wherein the microfluidic device further comprises a membrane.

45.	The method of claim 38, wherein the membrane comprises said surface. 


 (See claims 1, 14, 24, 31-33, 38-40, and 44-45) thereby satisfying method steps (a)(i), (a)(ii), (a)(iii), (b), (c), (d), (e), and (f) as recited in instant claim 1; method steps (a)(i), (a)(ii), (a)(iii), (b), (c), (d), and (e) as recited in instant claim 34; method steps (a)(i), (a)(ii), (a)(iii), (b), (c), (d), (e), and (f) as recited in instant claim 44, and claims 35-39.  Levner et al. (III) claims wherein said attached cells such that said cells remain attached and viable or functional for at least 7 days (See claims 10-11), or for at least 14 days (See claim 12) thereby satisfying the claim limitations as recited in instant claims 1(f), 3-5, 34(e), 44(f), and 45-47.  The surface comprises PDMS (See claim 8) thereby satisfying the claim limitations as recited in instant claim 1(a)(i), 34(a)(i) and 44(a)(i).  The microfluidic device comprises a porous membrane (See claim 22) where the membrane comprises the surface (See claim 23) thereby satisfying the claim limitations as recited in instant claims 32-33.  Levner et al. (III) also claims where step (b) further comprises exposing the at least a portion of the surface to light (See claim 15) wherein the light comprises UV light (See claim 16). Plus, Levner et al. (III) claims where the exposing comprises masking the light so as to select the selected area or pattern (See claim 17), projecting a light pattern so as to select the selected area or pattern (See claim 18), rastering light so as to select the selected area or pattern (See claim 19), or where the selected area or pattern comprises a linear pattern (See claim 20) thereby satisfying the claim limitations as recited in instant claims 1(b), 34(b), and 44(b).  Please note that 
Additionally, for instant claims 13-14, 16, 18, 20, 40, 42-43, 44(a)(iii) and (d) for the specific cells, 49, 51, and 53, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘339 application teaches that the cells can be hepatocytes (See Levner specification, pg. 5, lines 1-10) thereby satisfying the claim limitations as recited in instant claims 13 and 44(c); teaches that the covalently attached protein is collagen including collagen type I (note: necessarily contains the RGD motif) (See Levner specification, pg. 2, line 27; pg. 13, line 18) thereby satisfying the claim limitations as recited in instant claims 18, 20, 40, 42, and 53; teaches that the method further comprises assessing viability by measuring the level of activity of one or more enzymes wherein the enzyme can be a transaminase (See Levner specification, pg. 4, lines 27-28) thereby satisfying the claim limitations as recited in instant claims 14, 16, 49, and 51; and teaches that the surface treatment can be plasma oxidation, corona, and RF plasma (See Levner specification, pg. 4, lines 16-17) thereby satisfying the 

15/648,319
Levner et al. (IV) claims:
1.	A method of treating a microfluidic device, comprising: a) providing a microfluidic device comprising a microchannel surface, said microchannel surface attached to a light reactive moiety of a heterobifunctional crosslinker; b) covalently attaching one or more proteins or peptides to a chemically reactive moiety of said heterobifunctional crosslinker so as to create a treated surface; c) storing said microfluidic device in the absence of living cells wherein said microchannel surface is wet; (d) removing said microfluidic device from said storage wherein said microfluidic device is in fluidic connection with a fluid source comprising a fluid; and (e) seeding said treated surface with viable cells are maintained as an attached monolayer without detachment to said one or more proteins or peptides under a flow of said fluid.
2.	The method of Claim 1, wherein said microfluidic device comprises a microchannel, said surface disposed within said microchannel.
16.	The method of Claim 1, wherein said attached monolayer is maintained attached and viable for at least 7 days.
18.	The method of Claim 16, wherein said attached monolayer further is maintained attached and viable for at least 14 days.

24.	The method of Claim 1, wherein said covalently attaching one or more proteins or peptides in b) further comprises:
i)    introducing said heterobifunctional crosslinker or a solution containing said heterobifunctional crosslinker to contact said microchannel surface and permitting said light reactive moiety or said solution containing said light reactive moiety to react with said microchannel surface; and
ii)    introducing at least one protein or peptide, or a solution containing at least one protein or peptide to contact and react with said chemically reactive moiety of said heterobifunctional crosslinker.

33.	The method of Claim 24, wherein said covalently attaching one or more proteins or peptides in b) further comprises introducing said heterobifunctional crosslinker to contact one or more selected areas of said microfluidic device.

36.	A method of treating a microfluidic device comprising:
             (a) providing a microfluidic device comprising a microchannel surface, said microchannel surface attached to a light reactive moiety of a heterobifunctional crosslinker;
	(b) covalently attaching one or more collagen or fibronectin proteins or peptides to a chemically reactive moiety of said heterobifunctional crosslinker so as to create a treated microchannel surface;
	(c) storing said microfluidic device in the absence of living cells wherein said microchannel surface is dry;

	(e) seeding said treated surface with viable cells wherein said viable cells are maintained as an attached monolayer without detachment to said one or more collagen or fibronectin proteins or peptides under a flow of said fluid.

(See claims 1-2, 16, 18, 24, and 36) thereby satisfying the method steps (a)(i), (a)(ii), (a)(iii), (b), (c), (d), (e), and (f) as recited in instant claim 1; method steps (a)(i), (a)(ii), (a)(iii), (b), (c), (d), (e), and (f) as recited in instant claim 34; method steps (a)(i), (a)(ii), (a)(iii), (b), (c), (d), (e), and (f) as recited in instant claim 44; and instant claims 3-5 and 45-47.  Levner et al. (IV) also further claims where the heterobifunctional crosslinker is sulfo-SANPAH (See claim 9) thereby satisfying the claim limitations as recited in instant claims 1(a), (b), and (c), 34(a)(ii), (b), and (c), 36-39, and 44(b) and (c).  Moreover, Levner et al. (IV) claims where the covalently attached proteins is collagen I (note: necessarily contains the RGD motif) (See claims 12-13) or laminin (See claims 14-15) thereby satisfying the claim limitations as recited in instant claims 18, 20, 40, 42, 44(a)(iii), and 53.  Levner et al. (IV) also claims where the cells are hepatocytes (See claim 21) thereby satisfying the claim limitations as recited in instant claims 13 and 44(a)(iii) and (d).  The surface comprises PDMS (See claim 22) wherein the surface is plasma treated prior to step (b) (See claim 23) thereby satisfying the claim limitations as recited in instant claims 1(a)(i), 34(a)(i), and 44(a)(i).  Plus, Levner et al. (IV) claims where the covalently attaching one or more proteins or peptides in b) further comprises exposing at least a portion of the surface to light (See claim 25) wherein the light comprises UV light (See claim 26), wherein the exposing comprises exposing a selected area or pattern for the covalent attachment of at least a portion of the one or more proteins or peptides (See claim 27) thereby satisfying the claim limitations as recited in instant claims 1(b), 34(b), and 44(b).  Levner IV’s claims 28-31 further limit how the selected pattern is achieved and thereby are encompassed by the instantly claimed invention.  Levner et al. (IV) also claims where the device further comprises a porous membrane (See claim 34) wherein the membrane comprises the surface (See claim 35) thereby satisfying the claim limitations as recited in instant claims 32-33. It is noted that the presently claimed method utilizes the transitional phrase, “comprising” thereby encompassing additional steps including the storage of the surface (See claims 3-4, 10-11, 13, and 15).
Additionally, for claims 14, 16, 43, 49, and 51, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘319 application teaches that the surface treatments include chemical vapor deposition, plasma oxidation, Corona, or RF plasma (See Levner specification, pg. 4, lines 16-17) thereby satisfying the claim limitation as recited in instant claim 43; and teaches that the method further comprises assessing viability by measuring the level of activity of one or more enzymes wherein the enzyme can be a transaminase (See Levner specification, pg. 4, lines 27-28) thereby satisfying the claim limitations as recited in instant claims 14, 16, 49, and 51.  Therefore, the ‘319 claimed method is not patentably distinct from the instantly claimed method.

15/648,352
Levner et al. (V) claims:
13.	A microfluidic device for culturing cells, comprising:
a)    a membrane surface comprising a micropattern disposed within said microchannel, wherein said membrane surface has reacted with a light reactive moiety of a sulfo-SANPAH crosslinker; and
b)    one or more proteins or peptides covalently attached to at least one portion of said embossed membrane by a chemically reactive moiety of said N-sulfosuccinimidyl-6-(4’-azido-2’-nitrophenylaminoihexanoate crosslinker; and
c)    a plurality of cultured cells having a contractile capability attached to said one or more proteins wherein said plurality of cultured cells have grown along and are aligned along said micropattern.



17.	The device of Claim 13, wherein said plurality of cultured cells having contractile capability are covalently attached to said one or more proteins or peptides.

20.	A microfluidic device for culturing cells, comprising;
a)    a membrane surface comprising a micropattern disposed within a microchannel, wherein said micropattern has reacted with a light reactive moiety of a sulfo-SANPAH crosslinker; and
b)    one or more proteins or peptides covalently attached to at least one portion of said embossed pattern by a chemically reactive moiety of said N-sulphosuccinimidyl-6-(4’-azido-2’-nitrophenylamino)hexanoate crosslinker; and
c)    a plurality of cultured cells have grown along, and are aligned along said micropattern.

21.	The device of claim 20, wherein said microchannel is in fluidic communication with a fluidic source.

24.	The device of Claim 20, wherein said plurality of cultured cells are disposed in contact with the one or more proteins or peptides.

27.	A microfluidic device for culturing cells, comprising:
a)    a membrane surface comprising a plurality of grooves dispersed within said microchannel, wherein at least a portion of said plurality of grooves is reacted with a light reactive moiety of a hetero-bifunctional conjugate; 
b)    one or more proteins covalently attached to at least one portion of said plurality of grooves by a chemically reactive moiety of said hetero-bifunctional conjugate; and
c)    a plurality of cultured cells having a contractile capability attached to said one or more proteins or peptides covalently attached to said at least one portion of said plurality of grooves, wherein said cells have grown along and are aligned along said plurality of  grooves.

28.	The device of claim 27, wherein said microchannel is in fluidic communication with a fluidic source.

 (See claims 13-14, 17, 20-21, 24, and 27-28) satisfying method steps (a)(i), (a)(ii), (b), (c), and (d) as recited in instant claim 1; method steps (a)(i), (a)(ii), (b), (c), and (d) as recited in instant claim 34; method steps (a)(i), (a)(ii), (b), and (c) as recited in instant claim 44; and instant claims 35-39. Moreover, since Levner et al. (V) claims that the membrane surface is reacted with a light reactive moiety of a sulfo-SANPAH crosslinker thereby constituting exposing the surface to UV light from a source of UV light as recited in instant claims 1(a)(iii) and (b), 34(a)(iii) and (b), 44(iv) and (b).  Levner et al. (V) also claims where the surface comprises PDMS (See claims 6 and 15) thereby satisfying the claim limitations as recited in instant claims 1(a)(i), 34(a)(i) and 44(a)(i).  Levner et al. (V) further claims wherein the selected pattern comprises a linear pattern (See claims 16, 23, and 30), wherein the device further comprises cells disposed in contact with said one or more proteins or peptides (See claims 17, 24, and 31), and wherein 
Additionally, for instant claims 1(a)(i), 1(d), 1(e), 1(f), 3-5, 13-14, 16, 18, 20, 33, 34(a)(i), 34(c), 34(d), 34(e), 40, 42-43, 44(a)(i), 44(a)(iii), 44(c), 44(d), 44(e), 44(f), 45-47, 49, 51, and 53, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘352 application teaches methods of using the claimed microfluidic device which is identical to the instantly claimed method of culturing cells (See Levner specification, pg. 2, lines 16-23) thereby satisfying the claim limitations as recited in instant claims 1(c), 1(d), 1(e), 1(f), 3-5, 34(c), 34(d), 34(e), 44(c), 44(d), 44(e), 44(f), and 45-47; teaches that the one or more proteins can be collagen including collagen type I (note: necessarily contains the RGD motif) (See Levner specification, pg. 2, line 27; pg. 13, line 18) thereby satisfying the claim limitations as recited in instant claims 18, 20, 40, 42, 44(a)(iii), and 53; teaches that the cells can be hepatocytes (See Levner specification, pg. 5, lines 1-10) thereby satisfying the claim limitations as recited in instant claims 13, 44(a)(iii), and 44(c); teaches wherein the surface comprises PDMS and is plasma treated prior to step (b) (See Levner specification, pg. 4, lines 17-19) 

	These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Applicants’ Arguments
	Applicants respectfully request that the present double-patenting rejections be held in abeyance until allowable subject matter is attained (See Applicants Response received on 9/14/21, pg. 14).

Response to Arguments
	Applicant’s request to hold the present double-patenting rejections be held in abeyance until allowable subject matter is attained is acknowledged.  As such, the double-patenting rejections are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654